DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/30/2019, 10/16/2019, 02/28/2020, 08/21/2020, and 03/11/2021 have been considered by the examiner.  

Election/Restrictions
Applicant's election without traverse of claims 1-13 and 20 in the reply filed on 10/08/2021 is acknowledged.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 20170056975 A1), in view of Van Vaerenbergh et al. (US 20180345375 A1).
Regarding claims 1 and 20, Carter teaches “powder-bed additive manufacturing apparatus and methods” (which reads upon “an additive manufacturing machine for repairing a component, the additive manufacturing machine comprising”, as recited in the instant claim; paragraph [0001]).  Carter teaches “component engagement mechanism 62” (which reads upon “a build platform configured for supporting the component and being movable along a build direction”, as recited in the instant claim; paragraph [0041]).  Carter teaches “a source of the metallic powder of the predetermined composition, and a transfer mechanism operable to transfer metallic powder from the source and substantially fill the powder bed with the metallic powder” (which reads upon “a powder dispensing assembly for selectively depositing additive powder over the build platform”, as recited in the instant claim; paragraph [0011]).  Carter teaches that “the apparatus also includes a seal coupled within the aperture of the build plate and configured to engage the end portion of the metallic component” (which reads upon “a powder seal assembly comprising: a powder support plate positioned above the build platform, the powder support plate defining an aperture for the build plate reads on the powder support plate; the seal configured to engage the end portion of the metallic component reads on an aperture for receiving the component without contacting the component).  Carter teaches that “the aperture of the build plate, the seal, and the end portion of the metallic component cooperate to form a powder bed configured to hold metallic powder of a predetermined composition therein” (paragraph [0008]).  
Carter teaches a seal.  Carter teaches that “seal 28 may be any design or configuration that engages the build plate 26 (e.g., within the aperture 38) and the end portion 64 of the component “C” and prevents at least the metallic powder “P” from passing through the aperture 38” (paragraph [0049]).  Carter is silent regarding an inflatable sealing element, the inflatable sealing element being configured for inflating to contact and seal.  Regarding the subject limitation, in order to carry out the invention of Carter, it would have been necessary and obvious to look to the prior art for exemplary types of seals used in laser powder bed additive manufacturing applications.  Van Vaerenbergh provides this teaching.  Van Vaerenbergh is similarly concerned with layered construction of a 3D object by means of a laser (claim 1).  Van Vaerenbergh teaches that “a laser window is provided in the process chamber that contains a modified atmosphere for processes such as “Direct Metal Printing” (SLM, DMLS, etc.), where metal is vaporized by processing with the laser beam” (paragraph [0002]).  Van Vaerenbergh teaches that “the” (which reads upon “limitation”, as recited in the instant claim; paragraph [00]).  Van Vaerenbergh teaches “an internal sealing ring is provided that extends into the process chamber between the sealing plate and the outer wall around the opening when the sealing plate 
Regarding claim 3, modified Carter teaches the apparatus of claim 1 as stated above.  Carter teaches that “the seal 28 may be provided within a recess or slot 29 formed in the aperture 38 between the build surface 36 and the bottom surface 37, as shown in FIG. 5” (paragraph [0046]).    
Regarding claim 5, modified Carter teaches the apparatus of claim 1 as stated above.  Carter teaches that “the seal 28 may be provided below the build surface 36 and/or above the bottom surface 37 of the build plate 26” (paragraph [0046]).  
Regarding claim 6, modified Carter teaches the apparatus of claim 1 as stated above.  Carter teaches that “the seal 28 may be able to adapt or conform to differing shaped end portions 64 and/or apertures 38” (paragraph [0049]; the seal engages the component, accordingly there must be a gap for the seal to fill).  
Regarding claim 7, modified Carter teaches the apparatus of claim 6 as stated above.  While the reference does not explicitly disclose the specific thickness of the clearance gap, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the thickness of the clearance gap, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, See MPEP § 2144.04 IV A.  It is well known in the art that a clearance gap designed to adapt to differing shaped end portions must have sufficient gap to allow for such differences and that many design parameters are taken into consideration when determining the thickness of the clearance gap.    
Regarding claim 8, modified Carter teaches the apparatus of claim 1 as stated above.  See FIG. 5.  
Regarding claim 9, modified Carter teaches the apparatus of claim 8 as stated above.  While the reference does not explicitly disclose the specific vertical gap, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the vertical gap, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, See MPEP § 2144.04 IV A.    
Regarding claim 10, modified Carter teaches the apparatus of claim 1 as stated above.  Carter teaches that “the component translating mechanism 32 may be positioned below a bottom surface 37 of the build plate 26 that substantially opposes the build surface 36, and be operable to translate the component “C” coupled thereto with respect to the build plate 26, such as along a vertical direction Z as indicated in FIGS. 6-9” (paragraph [0041]).  
Regarding claim 11, modified Carter teaches the apparatus of claim 1 as stated above.  The only difference between the apparatus of claim 1 and claim 11 is the duplication of apertures and sealing elements.  Carter teaches that “an element or step recited in the singular and proceeded with the word “a” or “an” should be understood as not excluding plural of said elements or steps, unless such exclusion is explicitly stated” (paragraph [0066]).  Carter does not provide such an exclusion for the aperture or the 
Regarding claims 12-13, modified Carter teaches the apparatus of claim 1 as stated above.  Regarding limitations recited in claims 12-13, which are directed to articles worked upon, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Carter et al. (US 20170056975 A1), in view of Van Vaerenbergh et al. (US 20180345375 A1), as applied to claim 1 above.  
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krol et al. (US 20160250724 A1).  Krol teaches multiple apertures corresponding to a plurality of parts.  Krol is considered pertinent to claim 11.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA JANSSEN/Primary Examiner, Art Unit 1733